[Cite as State v. Torok, 2016-Ohio-269.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                   :        MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                          CASE NO. 2015-A-0065
        - vs -                                   :

JESSICA R. TOROK,                                :

                 Defendant-Appellant.            :


Criminal Appeal from the Court of Common Pleas, Case No. 2012 CR 00536.

Judgment: Appeal dismissed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047-1092 (For Plaintiff-Appellee).

Jessica R. Torok, pro se, PID: W085-267, Northeast Pre-Release Center, 2675 East
30th Street, Cleveland, OH 44115 (Defendant-Appellant).


CYNTHIA WESTCOTT RICE, P.J.

        {¶1}     On November 23, 2015, appellant, Jessica R. Torok, pro se, filed a Motion

for Leave to File a Delayed Appeal pursuant to App.R. 5(A). There was no judgment

entry attached to appellant’s motion from which she appeals. Also, no notice of appeal

was filed with the trial court.

        {¶2}     A review of the trial court docket reflects that appellant was convicted and

sentenced on January 7, 2013, of illegal assembly or possession of chemicals for the
manufacture of drugs. In addition, on July 9, 2015, the trial court overruled appellant’s

“Motion to Run Sentences Concurrent.”

       {¶3}   On November 30, 2015, appellee, the state of Ohio, filed a response in

opposition to the motion for leave to file a delayed appeal.

       {¶4}   App.R. 5(A) provides:

       {¶5}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶6}   “(a) Criminal proceedings;

       {¶7}   “(b) Delinquency proceedings; and

       {¶8}   “(c) Serious youthful offender proceedings.

       {¶9}   “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. Concurrently with the filing of the motion, the movant shall file with the clerk of the

trial court a notice of appeal in the form prescribed by App.R. 3 and shall file a copy of

the notice of the appeal in the court of appeals. The movant also shall furnish an

additional copy of the notice of appeal and a copy of the motion for leave to appeal to

the clerk of the court of appeals who shall serve the notice of appeal and the motions

upon the prosecuting attorney.” (Emphasis added.)

       {¶10} In the present case, appellant has not complied with App.R. 5(A) because

she failed to file a notice of appeal in the trial court concurrently with the filing of her

motion for leave to appeal.      See State v. Fisher, 46 Ohio App.2d 279 (1975).            In




                                              2
addition, appellant has not complied with Loc.R. 3(D)(2) of this court by attaching to

such notice of appeal a copy of the judgment entry being appealed.

       {¶11}   In light of the foregoing, appellant’s present motion is procedurally

defective, and she has failed to invoke this court’s jurisdiction.

       {¶12} We note that appellant is not barred from filing a new motion for leave to

appeal along with a notice of appeal that complies with the Ohio Rules of Appellate

Procedure and the local rules of this court.

       {¶13} Accordingly, it is ordered that appellant’s pro se motion for leave to file a

delayed appeal is hereby overruled.

       {¶14} Appeal dismissed.



THOMAS R. WRIGHT, J.

COLLEEN MARY O’TOOLE, J.,

concur.




                                               3